


110 HR 2111 IH: Foreign Language Education Partnership

U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2111
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2007
			Mr. Holt (for
			 himself, Mr. Hinojosa,
			 Mrs. McCarthy of New York,
			 Mr. Wu, and
			 Mr. Reyes) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish a partnership program in foreign languages.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Language Education Partnership
			 Program Act.
		2.Partnership program in
			 foreign languages
			(a)In
			 generalSubpart 9 of part D of title V of the Elementary and
			 Secondary Education Act of 1965 is amended—
				(1)by striking
			 section 5494 (20 U.S.C. 7259c); and
				(2)by inserting after
			 section 5493 the following:
					
						5494.Partnership
				program in foreign languages
							(a)PurposesThe
				purposes of this section are—
								(1)to provide
				incentives for developing and maintaining model programs of articulated foreign
				language learning from kindergarten through grade 12 that increase the number
				of American students graduating from high school with an advanced level of
				proficiency in at least one foreign language; and
								(2)to widely
				disseminate information on the model programs that demonstrate success.
								(b)Program
				authorized
								(1)In
				generalFrom the amounts made available to carry out this
				section, the Secretary may make incentive payments for a fiscal year to
				eligible partnerships to develop and maintain, or to improve and expand, model
				programs that support articulated foreign language learning in kindergarten
				through grade 12.
								(2)Planning and
				developmentFor the first two
				fiscal years an eligible partnership receives funds under paragraph (1) for a
				model program on a critical foreign language, the Secretary may allow that
				partnership, based on demonstrated need, to use those funds for planning and
				development activities, including—
									(A)development of an
				articulated instructional curriculum for the critical foreign language to which
				the model program relates;
									(B)in-service and
				pre-service development of teachers, and development of curriculum and language
				assessments in the critical foreign language to which the model program
				relates; and
									(C)development of
				contextual programs and curriculum materials related to the critical foreign
				language to which the model program relates, as described in subsection
				(e).
									(c)Applications
								(1)In
				generalEach eligible partnership desiring a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require.
								(2)ContentsEach
				application shall—
									(A)identify each
				member of the partnership, provide contact information and letters of
				commitment for each such member, and describe the responsibilities of each such
				member, including—
										(i)identifying the
				member that will receive and manage the grant;
										(ii)specifying how
				each member will be involved in the planning, development, and implementation
				of the activities proposed under the grant;
										(iii)describing the
				resources to be provided by each member; and
										(iv)describing how
				each member will contribute to ensuring the continuity of student progress from
				kindergarten through grade 12;
										(B)describe how an
				articulated curriculum for students to achieve an advanced level of proficiency
				by grade 12 will be developed and implemented;
									(C)identify target
				proficiency levels for students at critical benchmarks, and describe how
				progress toward those proficiency levels will be assessed at the
				benchmarks;
									(D)describe how the
				partnership will support and continue the program after the grant has expired,
				including how the partnership will seek support from other sources, such as
				State and local governments, foundations, and the private sector; and
									(E)describe what
				assessments will be used or, if assessments are not available, how assessments
				will be developed.
									(d)Use of
				fundsIncentive payments under this section—
								(1)shall be
				used—
									(A)to design programs and teaching strategies
				informed by the best practices recognized by the field and by available
				research;
									(B)to develop
				curriculum materials based on an articulated framework or approach designed to
				bring students to an advanced level of proficiency by grade 12;
									(C)to recruit
				students and teachers, such as from heritage populations; and
									(D)to carry out
				teacher in-service and pre-service professional development programs, including
				summer institutes, that support the model programs; and
									(2)may be
				used—
									(A)to develop
				nationally recognized assessments for kindergarten through grade 12 for the
				foreign language to which the model program relates, if such assessments do not
				exist for that language;
									(B)to enhance
				nationally recognized assessments for kindergarten through grade 12 for the
				foreign language to which the model program relates, if such assessments
				already exist for that language;
									(C)to provide
				scholarships and incentives to recruit new teachers and encourage practicing
				teachers to take advantage of the professional development
				opportunities;
									(D)to provide
				opportunities for maximum foreign language exposure for students domestically,
				such as the creation of immersion environments in the classroom and school and
				on weekend or summer experiences, and special tutoring and academic
				support;
									(E)to provide the
				possibility for multiple entry points for studying the foreign language;
									(F)to provide
				scholarships for study-abroad opportunities related to the foreign language to
				which the model program relates, for students in grades 9 through 12 and
				teachers and prospective teachers of such students, except that a recipient of
				incentive payments may not use more than 20 percent of those payments for this
				purpose;
									(G)to carry out
				activities to integrate foreign languages into the school curriculum and
				generate whole-school collaboration, including activities and support for
				teachers of other subjects and administrators;
									(H)to carry out
				activities to encourage community involvement, especially with respect to
				heritage communities;
									(I)to incorporate
				effective and innovative uses of technology to enhance student learning and
				teaching;
									(J)to develop
				certification and alternative certification programs at the State level,
				especially for the less commonly taught foreign languages;
									(K)to obtain technical assistance in the
				development and implementation of the model program funded under this section;
				and
									(L)to recruit or
				appoint a language supervisor to oversee and coordinate the progress of the
				articulated foreign language program across grade levels in the local education
				agency funded under this section.
									(e)Contextual
				dimensionA model program may
				not receive an incentive payment under this section unless it includes a
				dimension, carried out in conjunction with foreign language instruction, under
				which each foreign language learner also participates in programs to expand the
				understanding and knowledge of historic, geographic, cultural, economic, and
				other contextual factors of countries with populations who speak the foreign
				language to which the model program relates.
							(f)Research and
				evaluation
								(1)In
				generalA model program may not receive an incentive payment
				under this section unless it includes a research and evaluation component,
				under which—
									(A)information is
				collected and analyzed regarding the effectiveness of activities carried out
				under the program, including but not limited to—
										(i)program
				design;
										(ii)student and
				teacher recruitment strategies;
										(iii)curricular
				approaches;
										(iv)teacher
				development; and
										(v)foreign language
				assessment instruments;
										(B)information is
				collected and analyzed regarding the impact of each activity in subparagraph
				(A) on the foreign language proficiency of the students;
									(C)information is
				collected and analyzed regarding program participation, including data on
				student enrollments and numbers of foreign language teachers; and
									(D)the information
				collected, and the analyses of that information, are made widely available to
				the public.
									(2)StandardizationThe
				Secretary shall provide guidelines to standardize the categories of information
				collected and analyzed under paragraph (1) and the manner in which that
				information is collected, analyzed, and made available to the public.
								(g)Duration of
				payments
								(1)A partnership
				awarded incentive payments under this section for a fiscal year may continue to
				be awarded incentive payments for the succeeding 3 fiscal years, but only if
				the partnership demonstrates that the model program is effective based on
				nationally recognized standardized foreign language assessments.
								(2)The Secretary may
				waive the requirement (that the partnership demonstrate that the model program
				is effective) in paragraph (1) for the initial fiscal year or the first
				succeeding fiscal year, or both, if the fiscal years for which the waiver is
				made are years used primarily for planning and development rather than
				implementation.
								(3)A partnership
				completing a four-year incentive grant award may be eligible for two additional
				five-year awards, but only if the partnership demonstrates, based on nationally
				recognized standardized foreign language assessments, that the model program is
				effective.
								(h)Matching
				requirement
								(1)In
				generalAn eligible
				partnership that receives a grant under this section shall provide, toward the
				cost of carrying out the activities supported by the grant, from non-Federal
				sources an amount equal to––
									(A)20 percent of the
				amount of the grant payment for the first fiscal year for which a grant payment
				is made;
									(B)30 percent of the
				amount of the grant payment for the second such fiscal year;
									(C)40 percent of the
				amount of the grant payment for the third such fiscal year; and
									(D)50 percent of the
				amount of the grant payments for the duration of the first grant, and any
				additional grants made under this section.
									(2)Non-federal
				shareThe non-Federal share required under paragraph (1) may be
				provided in cash or in kind.
								(3)WaiverThe Secretary may waive, in whole or in
				part, the matching requirement in paragraph (1) for any fiscal year if––
									(A)the eligible
				partnership demonstrates hardship and the waiver will best serve the purposes
				of this section; or
									(B)the foreign
				language to which the model program relates is a critical foreign language as
				determined by the Secretary.
									(i)Supplement not
				supplantGrant funds provided
				under this section shall be used to supplement, not supplant, other Federal and
				non-Federal funds available to carry out the activities described in this
				section.
							(j)Data collection,
				analysis, and dissemination
								(1)In
				generalThe Secretary may reserve not more than 3 percent of the
				total amount appropriated for this section for any fiscal year to—
									(A)annually collect
				and analyze data on the programs under this section; and
									(B)disseminate
				nationally, including through a Web-based clearinghouse—
										(i)aggregated data
				collected under subparagraph (A); and
										(ii)promising K–12
				foreign language learning and teaching practices and successful program models
				developed under this section.
										(2)The activities
				described in paragraph (1) may be carried out by the Secretary directly or
				through grants and contracts to institutions of higher education and public and
				private nonprofit agencies and organizations.
								(k)DefinitionsIn
				this section:
								(1)Critical foreign
				languageThe term
				critical foreign language means a less commonly taught foreign
				language the teaching of which is critical to the Nation’s security and global
				economic leadership, as determined by the Secretary.
								(2)Eligible
				partnershipThe term eligible partnership means a
				partnership that—
									(A)shall
				include—
										(i)one or more local
				educational agencies or State educational agencies, or both; and
										(ii)one or more
				institutions of higher education, which shall include—
											(I)a school, department, or program within the
				institution or institutions of higher education that provides a teacher
				preparation program;
											(II)a school,
				department, program, or center within the institution or institutions of higher
				education that provides a program of study or research in foreign languages;
				and
											(III)a school,
				department, program, or center within the institution or institutions of higher
				education that provides programs of study about the historic, geographic,
				cultural, economic, and other contextual factors of the world area or country
				with populations who speak the foreign language to which the model program
				relates; and
											(B)may also include
				one or more businesses or nonprofit organizations, or both.
									(3)Advanced level
				of proficiencyThe term
				‘advanced level of proficiency’ means the advanced level as measured by the
				American Council for Teachers of Foreign Languages, or level 2 as measured by
				the Federal Interagency Language Roundtable (ILR) or by other nationally
				recognized measures of advanced standards of proficiency.
								(4)ArticulatedThe
				term articulated means that each grade level of the foreign
				language program is designed to sequentially expand on the student achievement
				of the previous level with a goal toward achieving an established level of
				language proficiency.
								(l)Authorization of
				appropriationsThere are authorized to be appropriated for
				incentive payments under this section $50,000,000 for fiscal year
				2008.
							.
				(b)Findings and
			 purposesSubpart 9 of part D
			 of title V of the Elementary and Secondary Education Act of 1965 is further
			 amended by inserting after section 5491 the following:
				
					5491A.Findings;
				purposes
						(a)FindingsCongress finds the following:
							(1)According to the
				National Research Council in 2007, a pervasive lack of knowledge about foreign
				cultures and foreign languages in this country threatens the security of the
				United States as well as its ability to compete in the global marketplace and
				produce an informed citizenry.
							(2)According to the
				National Research Council in 2007, early language learning in elementary and
				secondary school is key to establishing a pipeline of students who can
				eventually reach a high enough level of proficiency in foreign language and
				culture to meet national needs.
							(3)According to the
				Committee for Economic Development in 2006, current efforts to develop language
				skills and knowledge of world regions at an early age are clearly inadequate to
				prepare high school graduates with the skills necessary for productivity and
				citizenship in an integrated global economy.
							(4)The American
				Council on the Teaching of Foreign Languages found that only 34 percent of
				United States K–12 students were enrolled in foreign language classes in 2000.
				Furthermore, the length of time students spent studying languages at school has
				stagnated, so that many students reach only introductory levels of
				proficiency.
							(5)Research
				demonstrates that success lies not only in the number of years of learning but
				also in having carefully sequenced, articulated, programs of language learning
				across a child’s school experience, requiring bridging the gaps between levels
				in foreign language education.
							(6)A survey of
				secondary school principals and foreign language teachers by the Center for
				Applied Linguistics in 1999 identified a shortage of foreign language teachers
				as a major impediment to greater foreign language learning, along with funding,
				lack of training, and poor academic counseling.
							(b)PurposesThe
				purposes of this subpart are to provide incentives for model programs that
				address the needs for developing, strengthening and expanding the teaching and
				learning of foreign languages and foreign cultures in the United States
				elementary and secondary schools, and to widely disseminate information on
				successful programs and
				practices.
						.
			(c)Technical
			 amendmentsThe table of contents in section 2 of such Act is
			 amended—
				(1)by inserting after
			 the item relating to section 5491 the following:
					
						
							Sec. 5491A. Findings;
				purposes.
						
						;
				  
					and(2)by striking the
			 item relating to section 5494 and inserting the following:
					
						
							Sec. 5494. Partnership program in foreign
				languages.
						
						.
				
